Citation Nr: 1715062	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-12 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for chronic left wrist sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 2000 through May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was most recently before the Board in January 2015, when the above-noted claim was remanded for additional development.  The case has now been returned for further appellate review.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

In addition, the Board acknowledges the Veteran previously initiated a claim for entitlement to left hand numbness in June 2012.  At that time, the Veteran asserted his left hand numbness was caused by his service-connected left wrist sprain.  His claim was denied in a November 2012 rating decision, which the Veteran did not appeal.  However, during his recent April 2015 VA examination, the Veteran again raised the issue of left hand neurological deficits.  Thereafter, his representative asserted the Veteran's left hand tremors, paresthesias/dysesthesias, and numbness were the result of his left wrist sprain.  The Veteran is apparently seeking to reopen his previously denied claim for entitlement to left hand neurological impairments, as secondary to his service-connected left wrist sprain; however, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 





REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.  

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, the United States Court of Appeals for Veterans Claims (Court) determined the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, under Correia there is a need for range of motion testing on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran most recently underwent a VA examination in March 2015.  Unfortunately, the VA examiner failed to conduct Correia compliant testing.  Additionally, in an April 2017 brief, the Veteran's representative indicated the Veteran has experienced a worsening of his disability in the nearly two years since his last examination was performed.  When a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate examination.  

Finally, the Board also notes that in the course of the January 2015 remand, the Board found VA outpatient physical therapy notes were missing.  Specifically, the Board observed a February 2012 statement from the Veteran, wherein he indicated he has received physical therapy from the VA for his wrist disability.  The Board determined these records should be obtained on remand; however, the recently associated records from the Oklahoma VAMC do not contain these physical therapy notes.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any outstanding records pertinent to the Veteran's claim, to specifically include any more recent treatment records related to the claimed disability, as well as the Veteran's outpatient physical therapy records from the Oklahoma VAMC.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected left wrist sprain.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, repetitive use testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.


3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






